Exhibit 10(iii)(g.2)

 

STOCK OPTION TERMS AND CONDITIONS

February 26, 1999 Grant

 

TERM OF THE OPTION

 

The February 26, 1999 stock option grant for the purchase of Mobil Corporation
Common Stock will become fully exercisable beginning February 26, 2002 when you
have completed three years of Mobil service after the grant date. The options
have a 10-year term and will expire at 4:30 p.m. (Eastern Standard Time) on
February 25, 2009 (or earlier, as provided in section 6.8 or 6.9 of the 1995
Mobil Incentive Compensation and Stock Ownership Plan referred to as the
“Plan”). You are urged to make note of these dates since no further
communication will be provided to you when these options become exercisable or
expire.

 

TRANSFERABILITY

 

The options covered by this grant are not transferable other than by will or the
laws of descent and distribution and may be exercised during your lifetime only
by you.

 

SPECIAL PROVISIONS

 

If you die while you are an employee, any rights you had immediately prior to
your death to exercise the options granted to you hereunder during its remaining
term shall pass to the person(s) designated in your will or determined by the
laws of intestacy. In addition, any of your options that were not exercisable
shall be immediately exercisable for the remaining term.

 

If your employment terminates for any reason other than death before the options
granted to you hereunder become fully exercisable, the Board Compensation
Committee may, in its absolute discretion, determine (but shall be under no
obligation to determine) that the three-year service requirement of such options
may be waived so as to avoid forfeiture and make the options immediately
exercisable in whole or in part. Any exercise in such situations is subject to
the provisions of Plan sections 6.8 and 6.9. Employees must generally complete
the full calendar year in which the option was granted before waiver of the
service requirement will be considered by the Committee.

 

CONDITIONS

 

The stock option grant is subject to the terms and conditions specified in the
Plan, which is incorporated by reference as part of the Award Notification and
the Stock Option Terms and Conditions.

 

TAX MATTERS

 

Below is general information regarding the tax treatment of options. Additional
information is available through the “ICP icon,” if you are on Lotus Notes mail.

 

US Executives

 

Under current federal tax law, you have no tax liability on account of your
stock option grant. However, your tax liability at exercise depends upon the
type of option granted to you. The portion of your option grant designated as
ISOs are not subject to regular tax upon exercise. Mobil therefore withholds no
taxes from your ISO exercises. You will generally recognize taxable income when
you sell your ISO shares. NQSOs, on the other hand, are subject to tax upon
exercise, and Mobil is required to immediately collect applicable payroll taxes
(federal and state income taxes and FICA).

 

Executives on Non-US Payroll

 

Due to the different tax laws in each country, you are strongly encouraged to
consult with your tax advisor regarding the tax consequences of your stock
option grant, the exercise of your options, and the sale of your option stock.
If you are working outside your home country at the time of exercise, a
“hypothetical” home country tax will be collected at the time of exercise, in
accordance with applicable Mobil policy.